[Cite as State v. Terrell, 2012-Ohio-1926.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                    WASHINGTON COUNTY


State of Ohio,                        :
                                      :
      Plaintiff-Appellee,             :
                                      :          Case No. 10CA39
      v.                              :
                                      :          DECISION AND
Jason W. Terrell,                     :          JUDGMENT ENTRY
                                      :
      Defendant-Appellant.            :          Filed: April 27, 2012
______________________________________________________________________

                                              APPEARANCES:

Jason W. Terrell, Lebanon, Ohio, pro se, Appellant.

James Schneider, Washington County Prosecuting Attorney, and Alison L. Cauthorn,
Washington County Assistant Prosecuting Attorney, Marietta, Ohio, for Appellee.
______________________________________________________________________

Kline, J.:

        {¶1} Jason Terrell appeals the judgment of the Washington County Court of

Common Pleas, which denied his petition for relief from judgment. Terrell contends that

he is entitled to a hearing on the merits of his petition. Terrell’s petition, however,

requests the trial court to reconsider its own valid, final judgment. Because a trial court

lacks jurisdiction to reconsider its own valid, final judgment, the petition is a nullity. As a

result, no appeal lies from the denial of the petition. Therefore, we must dismiss

Terrell’s appeal.

                                                   I.

        {¶2} On March 27, 2009, a Washington County grand jury returned a five-count

indictment against Terrell. Terrell eventually pled guilty to three counts of drug
Washington App. No. 10CA39                                                              2


trafficking in violation of R.C. 2925.03. The trial court filed its judgment entry of

conviction against Terrell on January 20, 2010. In its entry, the trial court sentenced

Terrell to one ten-month sentence and two fifteen-month sentences for the three counts

Terrell pled guilty to. Additionally, the trial court ordered Terrell to serve the sentences

consecutively to each other. Thus, Terrell’s aggregate prison sentence is forty months.

       {¶3} The record indicates that Terrell did not file a direct appeal from the trial

court’s judgment. However, on October 20, 2010, Terrell filed a “Petition for Relief After

Judgment Pursuant to O.R.C. 5145.01.” In his petition, Terrell argued that the trial court

erred when it imposed consecutive prison sentences upon him. The trial court denied

Terrell’s petition on October 28, 2010.

       {¶4} Terrell appeals and asserts the following assignment of error: I. “So

according to HOUSE BILL 130, the previous court has no standing and the Defendant-

Appellant, should be afforded the proper Concurrent Sentence, not Consecutive as was

Improperly Imposed upon this defendant.”

                                              II.

       {¶5} Terrell claims that the trial court erred by sentencing him to consecutive

prison sentences. For that reason, Terrell argues that he is entitled to a hearing on the

merits of the argument in his petition for relief from judgment.

       {¶6} This opinion dismisses Terrell’s appeal for lack of jurisdiction. Specifically,

we find that Terrell cannot appeal from the denial of his motion for reconsideration. Our

jurisdictional finding necessarily includes a finding that Terrell’s January 20, 2010

judgment entry of conviction is a valid, final judgment.
Washington App. No. 10CA39                                                              3


       {¶7} On appeal, however, Terrell claims that the January 20, 2010 judgment

entry of conviction is void. (We note that Terrell argues that because of the trial court’s

alleged error, the trial court had “no standing” and “no right” to impose consecutive

sentences upon Terrell. “Generally, this Court affords considerable leeway to pro se

litigants.” State v. Headlee, 4th Dist. No. 08CA6, 2009-Ohio-873, ¶ 6. Accordingly, we

will infer from Terrell’s arguments that the trial court’s alleged error rendered the

judgment of conviction against him void.) Therefore, before addressing our jurisdiction

over Terrell’s appeal, we will analyze the validity of the January 20, 2010 judgment entry

of conviction.

          A. The Validity of the January 20, 2010 Judgment Entry of Conviction

       {¶8} Terrell contends that his judgment entry of conviction is void because the

trial court disregarded statutory requirements for the imposition of consecutive

sentences.

       {¶9} First, Terrell argues that the trial court erred because R.C. 5145.01 requires

that he serve concurrent, not consecutive, sentences. R.C. 5145.01 provides, in

relevant part, as follows: “If a prisoner is sentenced for two or more separate felonies,

the prisoner’s term of imprisonment shall run as a concurrent sentence, except if the

consecutive sentence provisions of [R.C.] 2929.14 and [R.C.] 2929.41 * * * apply.”

       {¶10} Here, we find no merit in Terrell’s argument. R.C. 5145.01 governs state

correctional institutions and does not instruct sentencing courts. See State v. Ramsey,

7th Dist. No. 10 CO 29, 2011-Ohio-2640, ¶ 12. Furthermore, Ohio courts have

uniformly held that “R.C. 5145.01 does not impose a concurrent sentencing requirement

on sentencing courts[.]” Ramsey at ¶ 18. See also State v. Johnson, 8th Dist. No.
Washington App. No. 10CA39                                                          4


93004, 2010-Ohio-2214, ¶ 7 fn. 3; State v. Castle, 6th Dist. No. OT-08-029, 2008-Ohio-

6388, ¶ 2-8; State v. Paugh, 12th Dist. No. CA2008-11-144, 2009-Ohio-4682, ¶ 5-9;

State v. Smith, 5th Dist. Nos. 08 CA 42 & 08 CA 43, 2009-Ohio-1684, ¶ 55-58.

       {¶11} Terrell also asserts that H.B. 130, effective April 7, 2009, revived the

portions of R.C. 2929.14 that were severed in State v. Foster, 109 Ohio St.3d 1, 2006-

Ohio-856, 845 N.E.2d 470. Consequently, Terrell argues that the trial court should have

followed the pre-Foster requirements for imposing consecutive sentences. Because the

trial court failed to do so, Terrell contends that his sentence is void.

       {¶12} Again, we find no merit in Terrell’s argument. We have recognized that

H.B. 130 did not constitute an affirmative reenactment of the severed provisions of R.C.

2929.14(E)(4). See State v. Keck, 4th Dist. No. 09CA50, 2011-Ohio-1643, ¶ 34; see

also State v. Hodge, 128 Ohio St.3d 1, 2010-Ohio-6320, 941 N.E.2d 768, ¶ 27, fn.7.

(We acknowledge that the General Assembly recently enacted H.B. 86, effective

September 30, 2011, which amends R.C. 2929.14 and requires fact finding for

consecutive sentences. This amendment, however, does not apply to Terrell, who was

sentenced on January 20, 2010, prior to the effective date of H.B. 86. See State v. Du,

2d Dist. No. 2010-CA-27, 2011-Ohio-6306, ¶ 23.) Thus, the trial court did not have to

follow the pre-Foster requirements for imposing consecutive sentences, and the

January 20, 2010 judgment entry of conviction is not void.

                                     B. Our Jurisdiction

       {¶13} Next, we will address our jurisdiction over Terrell’s appeal. In his October

20, 2010 petition, Terrell asked the trial court to reconsider the sentence imposed in the

January 20, 2010 judgment entry of conviction. However, “[t]here is no provision in
Washington App. No. 10CA39                                                             5


Ohio law for reconsideration of a valid, final judgment. Motions for reconsideration of a

valid, final judgment of a trial court are a nullity.” State v. Steele, 10th Dist. 05AP-92,

2005-Ohio-4786, ¶ 9; see also State v. Joy, 4th Dist. Nos. 08CA10 & 08AP10, 2009-

Ohio-2211, ¶ 8; State v. Moon, 8th Dist. No. 93673, 2010-Ohio-4483, ¶ 19. Therefore,

Terrell’s petition is a nullity. And because “[m]otions for reconsideration of a sentence

are a nullity[, they] are not judgments from which a party can appeal.” State v. Johnson,

6th Dist. No. L-07-1338, 2008-Ohio-1298, ¶ 2, fn. 1; Joy at ¶ 8; Steele at ¶ 11.

Accordingly, we lack jurisdiction over Terrell’s appeal.

                                        C. Conclusion

       {¶14} In conclusion, Terrell’s petition is a nullity because it asks the trial court to

reconsider a valid, final judgment. Accordingly, Terrell cannot appeal from the trial

court’s denial of his petition, and we dismiss this appeal for lack of jurisdiction.

                                                                      APPEAL DISMISSED.
Washington App. No. 10CA39                                                        6


                                  JUDGMENT ENTRY

       It is ordered that the APPEAL BE DISMISSED. Appellant shall pay the costs
herein taxed.

       The Court finds there were reasonable grounds for this appeal.

     It is ordered that a special mandate issue out of this Court directing the
Washington County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure. Exceptions.


Harsha, J. and McFarland, J.: Concur in Judgment and Opinion.

                                  For the Court


                                  BY:_____________________________
                                     Roger L. Kline, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.